Citation Nr: 1726482	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-39 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability to include as secondary to the Veteran's service-connected bilateral foot condition.

2.  Entitlement to service connection for a respiratory condition to include chronic bronchitis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from May 1978 to April 1984.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development in September 2011, November 2013, and again in September 2016, and has now been returned to the Board for further adjudication.

The Veteran testified before the undersigned Veterans Law Judge at a personal hearing in January 2012.  A transcript of that hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's back condition was not incurred during active duty service and is not proximately due to or aggravated by her service-connected bilateral foot disability. 

2.  The Veteran's respiratory condition was not incurred during active duty service.





CONCLUSIONS OF LAW

1.  The Veteran's back condition was not incurred in service, is not related to any incident of service, and is not proximately due to, the result of, or aggravated by her service-connected bilateral foot disability.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016).

2.  The Veteran's respiratory condition was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a May 2008 letter satisfied VA's duty to notify the Veteran of the elements of her claims on appeal.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records, relevant Social Security Administration (SSA) records, and relevant post-service treatment records have been collected.  In this regard, the Board notes that while the Veteran reported that she first began seeking treatment for her back condition from private physicians around 1985 or 1986, she was provided a release authorization with her May 2008 VCAA letter but did not return this release authorization.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim

Further, a review of the record reveals that the Veteran was provided with VA examinations or etiology opinions in January 2009, March 2010, January 2013, January 2014, and February 2017.  Collectively, these examination reports were based on a review of the claims file, in-person interview and medical history, and etiology opinions that were responsive to the bases of entitlement raised by the record and were supported by adequate rationale.  However, the Board does note that the negative etiology opinion provided in the March 2010 VA examination report was previously found inadequate in a prior Board remand decision; therefore, the Board will only rely on this examination report to the extent that it provides relevant medical history consistent with the other VA examination reports of record.  Additionally, the Board finds that the Board has met its duty to assist with regard to adequate examination reports and etiology opinions.  

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in January 2012.  The January 2012 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.  

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, all relevant records have been procured, responsive etiology opinions have been provided, the Veteran has been provided with the hearing she requested, and all claims have been re-adjudicated by the Agency of Original Jurisdiction (AOJ).  According substantial compliance with the September 2011, November 2013, and September 2016 remand directives has been rendered.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Below, Part III outlines the statutes, regulations, and case law relevant to claims of service connection, and applies them to the facts of the Veteran's claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

A. Low Back Condition

Here, the Veteran has indicated that she has chronic low back pain.  At her January 2012 Board hearing she indicated that her back pain started out as mild and that she was assaulted while she was in the military; it was as a result of that assault that she reports she first strained her back.  She explained that she did not go to sick call because she was one the first female soldiers to come through after eliminating WAC corps, so she toughed it out, but that she experienced muscle spasms in service and that her pain has gotten progressively worse over the intervening years.  She reported taking over-the-counter medications afterwards.  During the physical altercation in service she got pushed to the ground.  She started getting treatment for her back after service in 1986.  

Service treatment record indicate that the Veteran did complain of injuries following a fight that occurred in March 1979, which resulted in mild injuries and bruises to the Veteran left mastoid, right wrist, right thumb, and left ankle, and for which she was prescribed aspirin and advised to hot soak her left ankle and right wrist; no back injuries were reported or treated at this time.  An October 1983 treatment record indicates a complaint of back pain with no history of trauma or other symptoms.  The Veteran was diagnosed with muscle spasm and advised to use local heat.  In July 1980 the Veteran reported a cold, headache, and pain in her mid-back.  It was determined that her back was non-tender, and given other reported symptoms, including cough, ear pain, and other nasal symptoms, she was diagnosed with bronchitis and admitted to the hospital.  Other service treatment records indicate a report of flank pain, with ultimate diagnoses of urinary tract infections.  

A review of the Veteran's SSA records indicates a diagnosis of degenerative disc disease but does not identify a date of onset or preceding back symptoms.  

Additionally, in a June 2016 brief submitted by her representative, the Veteran raised the argument that her low back condition is secondary to or aggravated by her service-connected bilateral foot condition.  This argument was previously raised by the Veteran at her December 2013 VA examination, and is noted in the resulting examination report.  Specifically, the Veteran indicated that she often walks on her toes due to her bilateral foot condition, and that this condition causes her back pain.  

The Veteran's March 2010 VA examination report summarizes the Veteran's in-service treatment records consistent with back pain.  The examiner notes that the Veteran reported treatment for back issues subsequent to service in 1985, at which time she was treated for back strain, but noted that these records were not associated with the claims file.  As noted above, the Veteran did not provide VA a release authorization to procure these private treatment records on her behalf, nor did she submit those records.   The examiner reviewed private treatment records from July 2002 to June 2007, as well as VA treatment records from June 2007 to January 2010.  These post-service treatment records were positive for treatment of osteoarthritis and back pain; however, the Board notes that pre-2008 treatment records are consistent with a July 2002 diagnosis of osteoarthritis of the cervical, not thoracolumbar spine, although there is one documented instance of low back pain in January 2005.  A May 2008 VA treatment record contained radiographic results that were consistent with lower lumbar disc derangement and probable degenerative disc disease.  June 2008 magnetic resonance imaging (MRI) results indicated lower lumbar spine degenerative discopathy associated with bilateral facet arthropathy with secondary central canal stenosis and neural foraminal narrowing.  

At the time of the December 2013 VA examination, the Veteran reported that she was assaulted while in the military during her job as an MP and injured her ankle and her back.  She states she had back pain post separation when she worked as a police officer in Charlotte, SC.  She explained that, due to the callouses on her left foot she often walks on her toes causing back pain.  She stated her pain comes and goes and she managed as long as she took her pain medication. She stated if she stands for a long time her back will go out and she has to lie down for a few days.  She indicated that she has not had any surgery or injections to her low back.  

On examination, the VA examiner confirmed her diagnosis of degenerative disc disease of the lumbar spine with spinal stenosis.  However, a negative etiology opinion was provided with regard to direct service connection.  In support of this negative etiology opinion the VA examiner reviewed the Veteran's service treatment records, noting that there was neither a report of a back injury related to the 1979 assault documented in her treatment records, nor was there a "work up" for a back injury at that time.  However, the examiner noted that he did not have any post-service treatment records to review with regard to her back until 2008.  The examiner also noted that the Veteran was seen in the VA pain clinic in 2010 and provided a history of chronic low back pain for the preceding 20 years, which had been progressively worse for the previous seven years.  The examiner stated that the Veteran's documented instance of muscle spasm in October 1983 did not cause her current diagnosed back condition.  A supplemental opinion provided in May 2014 elaborated that the Veteran's low back condition is more likely the result of normal aging.  This supplemental opinion also provided an etiology opinion as to secondary service connection stating that her back condition was not caused by altered gait due to her painful foot condition and was not aggravated by her painful foot condition, with likely relation of degenerative disc disease to aging provided as the rationale.  

Another supplemental opinion was provided in February 2017.  This supplemental opinion noted a 2008 year of diagnosis of degenerative disc disease, and reiterated that the Veteran's degenerative disc disease is age related and is a condition that occurs in the "normal course."  He then reviewed the Veteran's January 2009 bilateral foot examination report in which it is noted that "she has two calluses on the left foot on the bottom[] side and scaling between the left 4th and 5th toes" and "she has one callus between the 4th and 5th toes on the right foot."  Additionally, the examiner noted that she reported that the calluses on the sole of her left foot are tender to walk on and sometimes she had pain in the areas between the 4th and 5th toes.  She did not report any effects on the foot condition on her usual occupation other that the fact that she could not stand or walk for an extended period of time.  A review of the January 2009 examination report reveals no change in gait was reported at that time, and the Veteran's plantar callus condition was noted to have existed since 1980.  The examiner then opined that the level of severity as summarized in the January 2009 examination report was not likely to cause changes in gait severe enough to cause or aggravated degenerative disc disease of the lumbar spine.  Additionally, with regard to gait, the December 2013 VA examination revealed that the Veteran exhibited abnormal gait due to muscle spasms caused by her thoracolumbar spine condition, and that the Veteran occasionally required the use of walker for her symptoms.  A November 2011 VA treatment record notes that the Veteran ambulated with a wheeled walker but exhibited normal gait at that time.

Applying the elements of service connection to the foregoing, the Board notes that the Veteran currently has a low back disability that is sufficient to meet the first element of service connection.  However, for the reasons that follow the Board finds that there is insufficient evidence of in-service incurrence and medical nexus.

Addressing the second element of service connection, the Board notes that the Veteran has provided detailed testimony with regard to being personally assaulted during her military service, but that her service treatment records are inconsistent with her lay statements in this regard.  For example, the Veteran discusses the personal assault that occurred but states that she did not seek treatment for her injuries because she did not wish to go to sick call due to being one of the first women permitted to join the military after the WAC was eliminated.  However, not only are there dozens of service treatment records for a variety of health conditions including bronchitis, urinary tract infections, and other medical issues, there is documentation of a 1979 personal assault in which the Veteran explained that she was beaten up, and accompanying notation of injuries to her left ankle, right wrist, and left ear are made; there are no reports of any back symptoms at this time, and there is no indication in the Veteran's lay statements, treatment records, or personnel records that she experienced another personal assault in which she injured her back or experienced back pain.  Moreover, the Board notes that the Veteran's later service treatment records for muscle spasm indicate no prior trauma to the back.  Therefore, with regard to direct service connection, although the Veteran is competent to report symptoms of back pain, her testimony that her back pain began after the personal assault that occurred in service are lacking in credibility, as are her statements that she avoided reporting medical issues to sick call.  Therefore, her lay statements as to onset and the progressive course of her symptoms are not of probative value.

Additionally, the Veteran's lay testimony with regard to secondary service connection also has consistency issues.  In this regard the Board notes that the Veteran reported pain and tenderness due to her bilateral plantar calluses as on the sole of her foot and in between her toes, but then later reported that she walks on her toes to avoid pain from her bilateral plantar calluses, and this alters her gait and aggravates her back condition.  Moreover, the January 2009 bilateral foot examination is absent for any notations as to altered gait due to the pain she describes.  Additionally, the December 2013 VA examination yielded a report of altered gait caused by muscle spasm of the thoracolumbar spine, not plantar calluses.  

Moreover, the competent evidence summarized above is insufficient to support a finding of medical nexus.  As a preliminary matter, the Board acknowledges the Veteran's lay evidence as to onset and course of her back pain symptoms.  However, as summarized above, to the extent that her lay statements contradict contemporaneous medical records, her lay statements with regard to the onset and nature of her low back symptoms are not sufficiently credible.  In this regard the Board notes that although the Veteran was diagnosed with cervical spine osteoarthritis as early as 2002, complaints of low back symptoms are not represented in her medical records until 2005; this fact is inconsistent with her Board hearing testimony regarding private treatment for her back condition starting shortly after service.  

However, even if the Board were to find the Veteran's lay statements with regard to her back to be credible, the Veteran is not competent to opine that her muscle spasm symptoms during active duty service are etiologically related to her current low back diagnosis.  In this regard, the Board notes that because there is no universal rule as to the competency of lay testimony on medical etiology, the Board must determine on a case-by-case basis whether a particular medical condition is a type of condition a lay person may competently testify to.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, in this case, whether the Veteran had degenerative disc disease or another lumbar spine condition that leads to development of that disease in service or several years prior to diagnosis is outside the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 435.  Unlike, for example, experiencing pain, determining whether there is medical evidence of an earlier onset of a particular medical condition prior to formal diagnosis requires inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.  As a result, to the extent that her lay testimony of back pain during service that has progressed since separation from active duty service could constitute evidence of etiology, the persuasive value of her lay etiology opinion is low.

Addressing the VA medical nexus opinions of record that are summarized above, the Board finds that these opinions are credible for the same reasons it found them adequate for VCAA purposes, discussed above.  Furthermore, the Board notes that the nexus opinions provided are consistent with the Veteran's service and post-service treatment records, while the Veteran's lay evidence is not.  They also acknowledge the Veteran's report of back pain over the interceding years, including the 1993 onset reported by the Veteran in her post-service treatment records, and provide an alternative basis for the development of her degenerative disc disease several years after service (age).  The Board also observes that the Veteran's history of cervical spine osteoarthritis is not inconsistent with a history of back pain or back issues over the course of several years.  As to gait change, the VA examiner consistently explained that her bilateral foot condition is a dermatology issue that is not sufficient to cause significant gait changes that would lead to the Veteran's current lumbar spine condition, and there is also objective medical evidence that gait changes currently experienced by the Veteran are related to her thoracolumbar back condition itself.  Moreover, the gait changes she describes as due to her plantar callouses are inconsistent with the specific location of her pain that she identified at the time of her January 2009 VA examination.  Accordingly, the Board finds that based on a complete review of the record, including the Veteran's lay statements, service treatment record, post-service treatment records, and VA etiology opinions, the record does not provide sufficient support for in-service incurrence and medical nexus.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016).

B. Respiratory Condition

At the Veteran's January 2012 Board hearing she indicated that she first sought treatment for bronchitis during her active duty service.  She further specified that she had bronchitis once, in 1980, which resulted in hospitalization.  She also stated that this developed into pneumonia and that she was off duty while sick.  She indicated that she was not placed on a regular regimen of treatment after developing bronchitis.  She also explained that she does not have bronchitis on a constant basis, but that she does have issues with it during the winter months when it is cold.  She also said that at one point she was on an inhaler, prescribed by VA.  However she later stated that her chronic bronchitis was "ongoing" since service "every year."  She indicated that she frequently used a lot of sick time, and stated that she lost a lot of time from work.  However, she stated that this missed time from work was coupled with bronchitis and other issues that she had.  She stated that she had most recently had an episode of bronchitis the previous winter. She reported past use of inhaler when she really needed it.  She reported two separate episodes of bronchitis from the preceding winter that did not result in hospitalization but were treated on an outpatient basis with medication and her inhaler.  However, the Veteran also reported that she had another episode of bronchitis after her 1980 bronchitis that was treated outpatient with antibiotics.  She then testified that she had three or four episodes of bronchitis after the original 1980 episode.  She stated that while she continued to have bronchitis almost yearly, that sometimes it was just a really bad head cold.  One of the Veteran's children submitted a June 2008 lay statement indicating that the Veteran had frequently suffered from physical and mental health issues over the course of several years.  In an earlier March 2009 lay statement the Veteran described lost working time due to sleep, ulcers, and mental health issues, and this is corroborated by some of the employment records submitted by her; lost working time due to bronchitis is not documented, but is documented as to other health issues.

The Veteran's service treatment records confirm that she was diagnosed with bronchitis in July and was subsequently hospitalized.  The notes in the treatment record do not indicate whether this is acute or chronic bronchitis.  There are no subsequent treatment records documenting later instances of bronchitis, although service treatment records do document subsequent treatment for other physical health issues.

Post-service treatment records reveal a diagnosis of both acute and chronic bronchitis in January 2005.  A chest X-ray also confirmed findings that were suggested of chronic obstructive pulmonary disease, also known as emphysema.  A follow up clinical assessment resulted in a formal diagnosis of chronic obstructive pulmonary disease.  At this time the Veteran's private physician noted that he breathing had improved and discussed smoking cessation with her.  The Veteran's December 2009 SSA records reveal a smoking history of smoking half a pack to a pack per day for the previous 30 years.  At this time the Veteran reported a history of several visits to the emergency room for exacerbations of asthma.  

A March 2010 VA examination report notes a diagnosis of chronic bronchitis, but indicates that this is based on a report of chronic bronchitis in the Veteran's VA treatment records; more specifically a May 2008 VA treatment record that describes past medical history of chronic bronchitis.  A review of this treatment record reveals that at this time smoking cessation was discussed with the Veteran; however the Veteran was not noted to exhibit any respiratory symptoms during that appointment.  The examiner also noted that, per the Veteran's report, she was treated for bronchitis next in 1985, but that these records were not associated with the claims file.  The Veteran reported that her most recent episode of bronchitis had occurred two months prior, however, this is not consistent with the Veteran's VA treatment records.  The examiner also noted that there was no mention of chronic bronchitis listed on the Veteran's VA problem list.  A review of the Veteran's VA treatment records indicate that in May 2010 she called with a cough and reported a history of bronchitis, and that she was scheduled to come in for an appointment but had to cancel due to a flat tire; a follow up appointment was not completed.  There are no subsequent treatment records for bronchitis.

The December 2013 VA examiner provided a negative etiology opinion, noting that the Veteran's service treatment records only indicated one episode of bronchitis, and notes that the Veteran does not currently carry a diagnosis of chronic bronchitis.  However the examiner does note that she is a long time smoker and has mild COPD.  This diagnosis was later reconfirmed by VA chest radiographic results demonstrating emphysema, prompted by complaints of a cough and chest pain.  

A February 2017 supplemental opinion reiterates that the Veteran reported a smoking history for the past 33 years.  It also reiterates that the sole episode of bronchitis documented in the Veteran's service treatment records is not "at all" likely to lead to an episode of chronic bronchitis in 2005.  The author of the supplemental opinion also noted that the Veteran's private physician advised her to stop smoking at that time, and the diagnostic report does not contain any references to the episode of bronchitis during active duty service.  The examiner further observed that episodes of bronchitis are quite common among both the active duty service population as well as the general population.  A November 2015 letter from a VA treating physician confirms that recent chest x-rays revealed emphysema only.

Initially, the Board observes that while the Veteran does not currently have a diagnosis of chronic bronchitis, she does have a current diagnosis of COPD/emphysema sufficient to meet the first element of service connection.  Additionally, the Board also observes that while the Veteran indicated that she annually suffered from bronchitis after active duty service, there are no contemporaneous records until 2005, and the Veteran's Board hearing testimony was somewhat ambivalent.  For example, she stated that the frequency of her bronchitis was annual, then almost annual, and then sometimes "just a bad head cold."  Such testimony is suggestive of an assumption that cough or cold symptoms constituted bronchitis rather than a formal diagnosis.  As summarized above, although a lay person may provide medical testimony as to specific symptoms or events, such as breaking a bone or having a cold, a lay person does not have the medical training required to diagnose a condition such as bronchitis, which requires objective medical observations, training, diagnostic criteria, and inquiry into biological processes.  The Veteran has not been shown by the record to possess such medical training.  Moreover, given the Veteran's overlapping diagnosis of COPD/emphysema, there is documented medical evidence of an alternative cause for her respiratory symptoms.

As for the elements of in-service incurrence and nexus, while bronchitis is noted in the Veteran's service treatment records, only one episode of this is noted, and there is no evidence that the Veteran sought continued follow up treatment for bronchitis, including antibiotics, as the Veteran stated at her Board hearing; however, as noted above these service treatment records are notable for subsequent treatment for other unrelated physical health issues.  Moreover, as summarized above, there is no evidence of a chronic bronchitis diagnosis until January 2005, and there is some support in the treatment records demonstrating that this particular episode of bronchitis resolved.  On the other hand, there is significant evidence of substantial daily tobacco usage over the course of decades.

As for the etiology of the Veteran's COPD and emphysema, multiple VA examiners have identified the underlying etiology as due to the Veteran's smoking history, not any event or incident of active duty service, and that the condition did not have its onset during service.  The Board finds that this medical evidence is probative for the same reasons it found that it was adequate for adjudicatory purposes, and further observes that it is consistent with the Veteran's post-service treatment records.  Accordingly, while the Board understands the challenges present by the Veteran's symptomatology, the Board finds that there is insufficient evidence of medical nexus.  Accordingly, entitlement to service connection is denied.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, (2016).


ORDER

Entitlement to service connection for a back condition is denied.

Entitlement to service connection for a respiratory condition is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


